Citation Nr: 0844470	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to September 1, 2005, and to an evaluation in excess of 
40 percent from September 1, 2005, for spondylolysis with 
degenerative disc disease at L5-S1.  

2.  Entitlement to an extension of a temporary total rating 
for convalescence beyond August 31, 2005, under the 
provisions of 38 C.F.R. § 4.30.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from July 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
RO which denied an increased evaluation for the veteran's low 
back disability, then rated 20 percent disabling, and a July 
2005 rating decision which assigned an extension of a 
temporary total rating for convalescence through August 1, 
2005.  A more detailed discussion of the development of the 
veteran's claims will be addressed in the remand section 
below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Historically, service connection was established for 
lumbosacral strain with spondylolysis by rating action in 
June 1979.  A 20 percent evaluation was assigned; effective 
from April 9, 1979, and remained in effect when the veteran's 
claim for an increased rating was received in June 2004.  

By rating action in November 2004, the RO continued the 20 
percent evaluation then assigned for the veteran's low back 
disability, which was recharacterized as spondylolysis with 
degenerative disc disease.  In his notice of disagreement, 
received in March 2005, the veteran reported that was under 
the care of a private doctor for his chronic back problems 
and asserted that the RO had not obtained all of his medical 
records.  The veteran also submitted additional medical 
records showing that he had spinal fusion surgery in February 
2005.  

By rating action in March 2005, the RO assigned a temporary 
total rating for convalescence under the provisions of 
38 C.F.R. § 4.30; effective from February 21, 2005, and a 20 
percent evaluation from June 1, 2005.  By rating action in 
July 2005, the RO extended the convalescence rating through 
August 31, 2005, and assigned a 20 percent evaluation from 
September 1, 2005.  By rating action in August 2005, the RO 
assigned an increased rating to 40 percent for the low back 
disability; effective from September 1, 2005, and a separate 
20 percent rating for additional neurological impairment 
associated with the low back disability under the General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1); effective from the same date.  See 38 C.F.R. § 4.71a.  

In his substantive appeal, received in September 2005, and 
later clarified on a Report of Contact, dated in October 
2005, the veteran expressed dissatisfaction with the 
termination of his temporary total rating; effective from 
August 31, 2005.  The veteran asserted, in essence, that he 
had not fully recovered from his back surgery and that his 
private doctor told him it would be a year from the date of 
his surgery before he could return to work.  The veteran also 
submitted a copy of a letter from his private physician to 
that effect.  

In January 2006, the veteran submitted additional private 
medical records showing that he had underwent a second back 
surgery in January 2006, and requested consideration for 
another temporary total rating.  In a letter dated in January 
2006, the RO acknowledged receipt of the veteran's notice of 
disagreement, and of his request for another temporary total 
rating based on his back surgery in January 2006.  
Thereafter, by rating action in February 2006, the RO 
assigned a temporary total rating for convalescence from 
January 12, 2006, and a 40 percent evaluation from April 1, 
2006.  The RO deferred adjudication of the claim for an 
extension of a temporary total rating for convalescence from 
September 1, 2005.  

By rating action in April 2006, the RO, in part, denied the 
claim for an extension of a temporary total rating for 
convalescence beyond August 31, 2005, on the basis that the 
evidence received from the veteran was duplicative and did 
not include any additional information as requested by the RO 
in October 2005.  However, a statement of the case (SOC) has 
not been promulgated for this issue.  

The Court has held that when there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, the claimant is entitled to an SOC regarding the 
denied issue.  The RO's failure to issue an SOC for the 
veteran's claim for an extension of a temporary total rating 
for convalescence beyond August 31, 2005, is a procedural 
defect requiring remand.  Godfrey v Brown, 7 Vet. App. 398, 
408 (1995).  Moreover, the claim for an increased rating for 
the veteran's low back disability is inextricably intertwined 
with the claim for an extension of a temporary total 
convalescence rating beyond August 31, 2005, and cannot be 
addressed until the latter issue is resolved.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

The veteran must be furnished an SOC for 
the issue of an extension of a temporary 
total rating for convalescence from 
September 1, 2005, and should be notified 
of the need to file a timely substantive 
appeal should he wish the Board to 
address this matter.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

